ROBB, Associate Justice.
This case is closely related to two preceding cases, Patent Appeals Nos. 1776 and 1777, -App. D. C.-, 8 F.(2d) 1014, which involved the same testimony and the same application of Clark and Hovey.
Simmen’s application was filed March 13, 1915, and, since he has taken no testimony, he is restricted to that date for conception and reduction to practice. The tribunals below have held that the testimony for Clark and Hovey established conception in the fall of 1914, which was followed by a diligent reduction to practice. For the reasons more fully stated in our opinion in Appeal No. 1777, we concur in the ruling here. The decision therefore is affirmed.
Affirmed.